BY THE COURT
The record discloses a state of facts which we think justified the lower court in granting the divorce.
We think the Court, under 11,991 GC was authorized to make an award to the plaintiff below for support and that such allowance to the plaintiff was not unreasonable. This allowance is not specially objected to by counsel for plaintiff in error.
Counsel for plaintiff in error urge with considerable force the interesting question as to whether a Court can require a father to furnish his child with a college education. Counsel state,that the lower Court was of opinion that it was the duty of the plaintiff in error to provide a complete college education for the son. We do not think the question that counsel present is necessarily raised by this record. The journal entry provides that the father shall pay to the son beginning January 1, 1930, the sum of $40.00 per month until he reaches the age of 21 years for his sustenance, maintenance and education. We are not prepared to say that an allowance of $40.00 per month for the sustenance and maintenance of a boy 17 years of age would be so excessive as to call upon a reviewing court to reverse the same. This would eliminate the provision with reference to education entirely. We find nothing in the record which, in our opinion, would justify this Court in either reversing or modifying the judgment of the lower court. The same will therefore be affirmed.
Kunkle, PJ, Allread and Hornbeck, JJ¿ concur.